People v Chambers (2018 NY Slip Op 01198)





People v Chambers


2018 NY Slip Op 01198


Decided on February 21, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 21, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
JOHN M. LEVENTHAL
CHERYL E. CHAMBERS
ROBERT J. MILLER, JJ.


2015-11146
 (Ind. No. 14-00508)

[*1]The People of the State of New York, respondent,
vJahvonne Chambers, appellant.


Mark Diamond, New York, NY, for appellant.
Anthony A. Scarpino, Jr., District Attorney, White Plains, NY (John Carmody and Steven A. Bender of counsel; Angelo Massagli on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Barry E. Warhit, J.), rendered September 24, 2015, convicting him of attempted robbery in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention relating to his waiver of inquiry pursuant to People v Outley (80 NY2d 702) is unpreserved for appellate review (see CPL 470.05[2]; see also People v Humbach, 153 AD3d 637, 637-638; cf. People v Williams, 27 NY3d 212; People v Murray, 15 NY3d 725, 726-727). We decline to review the defendant's contention in the exercise of our interest of justice jurisdiction (see People v Humbach, 153 AD3d at 638).
The defendant's challenge to the final order of protection entered against him is unpreserved for appellate review (see People v Nieves, 2 NY3d 310, 316-318; People v Kumar, 127 AD3d 882, 883). We decline to review the defendant's contention in the exercise of our interest of justice jurisdiction (see People v Kennedy, 151 AD3d 1079, 1079-1080; People v Bernardini, 142 AD3d 671, 672; People v Hunter, 135 AD3d 958, 959; People v Kumar, 127 AD3d at 883).
BALKIN, J.P., LEVENTHAL, CHAMBERS and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court